           Case 1:18-sw-00692-JFA Document 1 Filed 11/16/18 Page 1 of 11 PageID# 1




                                     United States District Court
                                                                  for the
                                                      Eastern District of Virginia
                                                                                                                                       1^'
                                                                                                                  NOV I 6 2013
             In the Matter ofthe Tracking of
          (Identify the person to be tracked or describe
          the object or property to be usedfor tracking)
A 2015 NISSAN ALTIMA BEARING VIRGINIA LICENSE                                CaseNo.'''''®"SW"®92'
   PLATE VJC6577 AND VEHICLE IDENTIFICATION
               NUMBER 1N4AL3AP9FN304079


                                        APPLICATION FOR A TRACKING WARRANT


        I, a federal law enforcement officer or attorney for the government, have reason to believe that the person,
property, or object described above has been and likely will continue to be involved in one or more violations of
 21     U.S.C,§          841        , Therefore, in furtherance ofa criminal investigation, 1 request authority to install and
use a tracking device or use the tracking capabilities ofthe property or object described above to determine location. The
application is based on the facts set forth on the attached sheet.
          af The person, property, or object is located in this             □ The activity in this district relates to domestic or
             district.                                                         international terrorism.
          □ The person, property, or object is not now located              □ Other:
             in this district, but will be at the time of execution.

The tracking will likely reveal these bases for the warrant under Fed. R. Crim. P. 41(c): (check one or more)
          Sf evidence of a crime;                                           Sf contraband, fruits of crime, or other items illegally
                                                                               possessed;
          Sf property designed for use, intended for use, or used           □ a person to be arrested or a person who is
             in committing a crime;                                            unlawfully restrained.

af 1 further request, for purposes of installing, maintaining or removing the tracking device, authority to enter the
   following vehicle or private property, or both:
   A 2015 NISSAN ALTIMA BEARING VIRGINIA LICENSE PLATE VJC6577 AND VEHICLE IDENTIFICATION
   NUMBER 1N4AL3AP9FN304079

sT Delayed notice of 30 days (give exact ending date if more than 30 days:                                      ) is requested under
   18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                  z
 Reviewed by AUSA/SAUSA:                                                                          Applicant's sigpature

        Dennis Fitzpatrick/Heather Call                                              Christopher M. Ray, Special Agent, FBI
                                                                                            Applicant's printed name and title

Sworn to before me and signed in my presence.
                                                                                        /S/
                                                                       John F. Anderson
Date:
                                                                       United States Magistrate       Judge.
                                                                                                     udge'ss signature
                                                                                                    Judge    sii

                                                                                Hon. John F. Anderson, U.S. Magistrate Judge
City and state: Alexandria. VA
                                                                                                 Printed name and title
   Case 1:18-sw-00692-JFA Document 1 Filed 11/16/18 Page 2 of 11 PageID# 2



UNDER SEAL                   UNITED STATES DISTRICT COURT
                                                                              -= T                     ~     u
                        FOR THE EASTERN DISTRICT OF VIRGINIA                             i\|OV i 6 2018 • i '1
                                       Alexandria Division                           '                   •


 IN THE MATTER OF THE TRACKING OF A
 2015 NISSAN ALTIMA BEARING VIRGINIA                            Case No. l:18-sw-692
 LICENSE PLATE VJC6577 AND VEHICLE
 IDENTIFICATION NUMBER                                          UNDER SEAL
 1N4AL3AP9FN304079
                                                    *******




                  AFFIDAVIT IN SUPPORT OF INSTALLATION OF AN
                      ELECTRONIC VEfflCLE TRACKING DEVICE


       I, Christopher M. Ray, Special Agent ("SA") with the Federal Bureau of Investigation

("FBI"), Washington Field office, Washington,D.C.(hereinafter the "affiant"), being duly sworn,

deposes and states as follows:

                                       INTRODUCTION


       1.      This affidavit is being submitted in support of an application for a search warrant

under Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 3117 authorizing the covert

installation and use ofan electronic tracking device on the exterior ofa Silver 2015 Nissan Altima

with Virginia license plate VJC6577, and Vehicle Identification Number (V.I.N.)

1N4AL3AP9FN304079 (the "TARGET VEHICLE"), and authorization to remove and re-install

the electronic tracking device on the exterior of the TARGET VEHICLE at any time should the

device be rendered inoperable. I submit there is probable cause to believe that the TARGET

VEHICLE has been and will continue to be used in the commission of offenses involving

possession with intent to distribute a controlled substance and distribution of a controlled

substance, in violation of 21 U.S.C. § 841 and possession of a firearm during and in relation to a

drug trafficking offense in violation of 18 U.S.C. § 924(c)(1)(A), and that there is probable cause


                                                1
   Case 1:18-sw-00692-JFA Document 1 Filed 11/16/18 Page 3 of 11 PageID# 3




to believe that the installation of a tracking device on the SUBJECT VEHICLE and use of the

tracking device will lead to evidence,fruits, and instrumentalities ofthe aforementioned crimes as

well as to the identification ofindividuals who are engaged in the commission ofthose and related

crimes.


       2.      Your Affiant, Special Agent Christopher M. Ray, has been a Special Agent with

the FBI since March 2008, where I am currently assigned to squad CR-6—^the Safe Streets Task

Force—^at the Washington Field Office ("WFO"), which is responsible for conducting

investigations that target Violent Gangs and Drug Trafficking Organizations. In my work with the

FBI, I have received training and experience in interviewing and interrogation techniques; arrest

procedures; search and seizure; drug and money laundering investigations, including the illegal

structuring of financial transactions; surveillance techniques; asset forfeiture; possession with

intent to distribute and distribution of controlled substances; engaging in financial transactions to

promote, disguise or conceal illegal drug trafficking and the source of the proceeds derived from

it; unlawfully engaging in monetary transactions involving the proceeds of specified unlawful

activity (practices commonly referred to collectively as "money laundering") and conspiracies

associated with the foregoing criminal offenses which are prohibited by 21 U.S.C. §§ 841(a)(1),

843(b), and 846,and 18 U.S.C. §§ 922(g), 924(c), 1956 and 1957.

       3.      This affidavit is based, in part, upon information provided to me by other agents of

the ATF and the FBI, and information obtained through controlled purchases of illegal drugs,

physical surveillance and other information gathered during the course of this investigation.

Because this affidavit is being submitted for the limited purpose of securing a warrant for the

covert installation and monitoring of a tracking device on the exterior of a vehicle, I have not
   Case 1:18-sw-00692-JFA Document 1 Filed 11/16/18 Page 4 of 11 PageID# 4




included each and every fact known to me concerning this investigation. I have set forth only the

facts that I believe are necessary to establish probable cause for the issuance ofthis warrant.

       4.      Based on your affiant's participation in this investigation, as well as through

interviews with and analysis of reports submitted by other agents of the ATF and FBI who are

involved in this investigation, I am familiar with all aspects of this investigation. On the basis of

this familiarity, and on the basis of other information which I have reviewed and determined to be

reliable, I allege the facts to show that there is probable cause to believe OMAR BLBAKKOUSH,

and others known and as yet unknown have committed, are committing, and will continue to

commit the following offenses: the distribution and the possession with the intent to distribute

controlled substances, including heroin and marijuana in violation of 21 U.S.C. § 841(a)(1) and

possession of a firearm during a drug trafficking offense 18 U.S.C. § 924(c)(1)(A). Furthermore,

your affiant submits that there is probable cause to believe ELBAKKOUSH utilizes the TARGET

VEHICLE to facilitate and commit these crimes.


                                      TARGET VEHICLE


       5.      The TARGET VEHICLE is described as a silver-colored 2015 Nissan Altima, with

Virginia plate VJC6577 and Vehicle Identification Number(V.I.N.) 1N4AL3AP9FN304079. The

TARGET VEHICLE is registered to Sabah Raougui at 3242 Holly Berry Court, Falls Church, VA

22042. ^




1 Sabah Raougui is believed to be ELBAKKOUSH's mother, who investigators believe resides
at 3242 Holly Berry Court, Falls Church, VA 22042.
   Case 1:18-sw-00692-JFA Document 1 Filed 11/16/18 Page 5 of 11 PageID# 5




       6.      Based on surveillance by members of lav^ enforcement, your Affiant believes that

the TARGET VEHICLE will be located within the Eastern District of Virginia at the time the

electronic tracking device is installed.

       7.      Additionally, court authorized geolocation data ("GPS pings") were collected on

ELBAKKOUSH's telephone number from August 16 to November 10, 2018. Your affiant has

reviewed the GPS pings and observed that ELBAKKOUSH routinely stays in the Eastern District

of Virginia.

                                      PROBABLE CAUSE


       8.      1 am currently participating in a narcotics and firearms trafficking investigation,

which targets traffickers in the District of Columbia, Prince George's County, Maryland, and

Northern Virginia. One of the key participants in the drug trafficking organization under

investigation is ELBAKKOUSH. To date, a Federal Task Force has conducted controlled

purchases of narcotics and firearms from ELBAKKOUSH with the most recent controlled

pxuchase taking place on November 1, 2018.^

       9.      On November 1, 2018, starting at approximately 9:54 a.m., an Undercover Law

Enforcement Agent, hereafter referred to as"UCl," communicated with ELBAKKOUSH via text

message in order to arrange a controlled purchase ofa firearm and heroin. ELBAKKOUSH replied

to UCl's text messages and confirmed that UCl was in the Washington, D.C. area. UCl called

ELBAKKOUSH and informed ELBAKKOUSH that UCl was going to be in the Washington D.C.



2 From August 6, 2018 to November 1, 2018,the Federal Task Force has conducted a total of
three Undercover controlled purchases with ELBAKXOUSH yielding in the seizure offive(5)
firearms, one(1)firearm suppressor, approximately 3 pounds of marijuana, and approximately
131 grams of heroin.
   Case 1:18-sw-00692-JFA Document 1 Filed 11/16/18 Page 6 of 11 PageID# 6




area within the hour. ELBAKKOUSH informed UCl that he was currently in the process of

obtaining a money order from a local 7-eleven convenience store to pay application fees for an

apartment he intended to move into with his girlfriend and his two children. ELBAKKOUSH

explained to UCl that the apartment was a two-bed,two-bath apartment, with a loft for $1,400.00

per month. He was reluctant to co-sign with his girlfriend because he was used to putting

apartments in someone else's name in order to avoid law enforcement.

       10.    At approximately 12:02 p.m., UCl called ELBAKKOUSH via TARGET

TELEPHONE-1. ELBAKKOUSH confirmed with UCl that he was currently on Interstate 66 in

Virginia heading into the District of Columbia. ELBAKKOUSH informed UCl that he was not

planning to conduct the transaction at the same location as the previous narcotics and firearm

transactions. ELBAKKOUSH informed UCl that he had to check with "OG" to confirm who

"OG" was sending to oversee the heroin transaction. UCl asked ELBAKKOUSH about the

firearms ELBAKKOUSH intended to sell UCl.ELBAICKOUSH replied he no longer had a Glock

for sale, but had a Luger firearm to sell to UCl. ELBAKKOUSH stated that"OG" gave him the

Luger firearm to sell to UCl.

       11.    After exchanging several phone calls with ELBAKKOUSH regarding a proposed

location for the transaction to take place, ELBAKKOUSH told UCl to meet with him in the

parking lot of the Wendy's, located at 4250 Nannie Helen Burroughs Avenue Northeast,

Washington, D.C. At approximately 2:58 p.m., UCl arrived in the Wendy's parking lot. UCl

observed ELBAKKOUSH standing near a silver Nissan 4-door sedan with Virginia license plates

VJC6577 ("TARGET VEHICLE"). UCl parked next to the TARGET VEHICLE.

ELBAKKOUSH entered the passenger seat of the Undercover Vehicle ("UCV"). UCl and
   Case 1:18-sw-00692-JFA Document 1 Filed 11/16/18 Page 7 of 11 PageID# 7




ELBAKKOUSH exchanged greetings. BLBAKKOUSH then informed UCl that he was waiting

for the heroin to arrive in approximately five minutes. ELBAKKOUSH informed UCl that the

firearm that he wished to sell was inside ofthe TARGET VEHICLE. ELBAKKOUSH exited the

UCV,and obtained a Hi-Point Pistol from the TARGET VEHICLE. ELBAKKOUSH returned to

the UCV and placed the firearm in UCl's bag, which was located inside of the passenger

compartment of the UCV. UCl gave ELBAKKOUSH seven hundred dollars ($700.00) in pre

recorded U.S. Currency in exchange for the firearm. ELBAKKOUSH informed UCl that his

heroin delivery was due to arrive shortly. While UCl waited for ELBAKKOUSH'S heroin source

to arrive, UCl invited ELBAKKOUSH into the Wendy's restaurant to eat.

       12.    Inside of the Wendy's, UCl and ELBAKKOUSH maintained conversation.

ELBAKKOUSH eventually told UCl to meet him back at the UCV. UCl asked for the status of

the heroin delivery. ELBAKKOUSH replied that the individual bringing the heroin was close by.

At approximately 3:28 p.m., UCl informed ELBAKKOUSH that UCl was going to depart the

Wendy's location without the heroin. UCl and ELBAKKOUSH exchanged departure greetings.

UCl departed the area and returned to the staging location.

       13.    At approximately 3:50 p.m., UCl received a call via cell phone from

ELBAKKOUSH.ELBAKKOUSH informed UCl that he had received the heroin to sell to UCl.

ELBAKKOUSH asked if UCl wanted him to deliver the heroin to UCl's location. UCl informed

ELBAKKOUSH that he would return to ELBAKKOUSH to conduct the transaction.


       14.    At approximately 4:31 p.m.,UCl arrived in the parking lot ofthe previous Wendy's

restaurant and parked next to the TARGET VEHICLE, which was occupied solely by

ELBAKKOUSH. ELBAKKOUSH then entered the UCV, reached into his left pocket and
   Case 1:18-sw-00692-JFA Document 1 Filed 11/16/18 Page 8 of 11 PageID# 8




retrieved a clear plastic bag that contained suspected heroin. ELBAKKOUSH gave UCl the

suspected heroin. UCl inspected the content ofthe packaging and placed the suspected heroin on

a portable scale. The suspected heroin weighed in 131 grams. UCl then gave ELBAKKOUSH ten

thousand, eight hundred dollars ($10,800.00) in pre-recorded U.S. Currency in exchange for the

suspected heroin. ELBAKKOUSH exited the UCV. UCl departed the area and transported the

purchased firearm and narcotics to the staging area. ELBAKKOUSH departed the area driving the

TARGET VEHICLE. The suspected heroin was later field tested and tested positive for the

presence of opiates.

        15.    Based upon the information set forth above, I believe there is probable cause to

believe that ELBAKKOUSH is engaging in firearms and drug trafficking activity and that

ELBAKKOUSH is using the TARGET VEHICLE in furtherance ofsuch activity, and that the use

of electronic tracking devices on the TARGET VEHICLE will lead to evidence of

ELBAKKOUSH's firearms and narcotics trafficking activity. Additionally, based on previous

experience utilizing vehicle tracking devices, your affiant believes that the use ofthis investigative

technique could lead to the identification of additional co-conspirators, the whereabouts of

firearms and narcotics storage locations used by ELBAKKOUSH, as well as the transportation

routes used by ELBAKOUSH to facilitate delivery of firearms and narcotics to others.

                   REQUESTED ACCESS TO THE TARGET VEfflCLE


        16.    Based on the foregoing, I request that the Court issue the proposed search warrant

pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 3117,that authorizes members

of the FBI, ATF, and/or their authorized representatives, including but not limited to other law

enforcement agents and technicians assisting in the above-described investigation to install a
   Case 1:18-sw-00692-JFA Document 1 Filed 11/16/18 Page 9 of 11 PageID# 9




tracking device on the TARGET VEHICLE within the Eastern District of Virginia, to maintain,

repair, and/or replace the tracking device as necessary, to remove the tracking device from the

TARGET VEHICLE after the use of the tracking device has ended; and to monitor the tracking

device for a period of45 days following the issuance ofthe warrant, including when the tracking

device is inside private garages and other locations not open to the public or visual surveillance,

both within and outside the Eastern District of Virginia.

          17.   In the event that the Court grants this application, there will be periodic monitoring

of the tracking device during both daytime and nighttime hours for a period of45 days from the

date ofissue ofthe warrant. The tracking device may produce signals from inside private garages

or other such locations not open to the public or visual surveillance.

          18.   Upon installing the electronic tracking device onto the vehicle, it may be necessary

to appropriate the vehicle at night(after 10 p.m. and before 6 a.m.), for safety reasons, in order to

most effectively adjust, repair, and/or remove the tracking device. For this reason, to ensure the

safety of the executing officer(s) and to avoid premature disclosure of the investigation, your

Affiant requests that the court authorize installation, maintenance, and removal of the tracking

device during both daytime and nighttime hours. Your Affiant fiu^her requests authority to enter

the TARGET VEHICLE for the purpose ofinstalling, maintaining, and removing the GPS tracking

device.


          19.   The attachment of the electronic tracking device, and any necessary repairs,

adjustments, or replacements of such device, as well as the removal of such device at the

conclusion of the monitoring authorized by the Court, will be accomplished in such a way as to

minimize the amount of intrusion and trespass onto any premises where the vehicle is located.


                                                  8
  Case 1:18-sw-00692-JFA Document 1 Filed 11/16/18 Page 10 of 11 PageID# 10




Technically trained law enforcement agents will safely and effectively install onto and remove the

tracking device from the TARGET VEHICLE.

       20.     Accordingly, I respectfully request that the Court's warrant authorize members of

law enforcement to enter surreptitiously into any location for the purpose of installing, adjusting,

repairing, and/or removing the tracking device.

       21.     In accordance with 18 U.S.C. § 3103a(b) and Federal Rule of Criminal Procedure

41(f)(3), I further request that the warrant delay notification ofthe execution ofthe warrant for 30

days after the end ofthe authorized period oftracking (including any extensions thereof) because

there is reasonable cause to believe that providing immediate notification may have an adverse

result, as defined in 18 U.S.C. § 2705. Providing immediate notice would seriouslyjeopardize the

ongoing investigation by prematurely revealing its existence and giving suspects an opportunity

to flee from prosecution, destroy or tamper with evidence, intimidate potential witnesses, notify

confederates, and change patterns of behavior.

       22.     It is requested that the warrant and accompanying affidavit and application in

support thereof, as they reveal an ongoing investigation, be sealed until further order of the Court

in order to avoid premature disclosure of the investigation, guard against the flight of fugitives,

and better ensure the safety ofagents and others,except that copies ofthe warrant in full or redacted

form may be maintained by the United States Attorney's Office, and may be served on special

agents and other investigative and law enforcement officers of the FBI and ATF, federally

deputized state and local law enforcement officers, and other government and contract personnel

acting imder the supervision of such investigative or law enforcement officers, as necessary to

effectuate the warrant.
  Case 1:18-sw-00692-JFA Document 1 Filed 11/16/18 Page 11 of 11 PageID# 11




                                         CONCLUSION

       23.     Based upon the information set forth above, your affiant respectfully submits that

there is probable cause to believe that Omar BLBAKKOUSH is engaging in drug trafficking

activity while armed in violation of 21 U.S.C. § 841 and 18 U.S.C. §924 (c)(1)(A), and that the

installation and use ofthe electronic tracking device on the TARGET VEHICLE described herein

will assist in the investigation of ELBAKKOUSH's drug trafficking activity. Accordingly, I

respectfully request that the Court issue a warrant authorizing the installation, use, and monitoring

ofthe electronic tracking device for a period of45 days on the TARGET VEHICLE.




                                              Christopher M.Ray, Special Agent
                                              Bureau ofAlcohol Tobacco Firearms and Explosives


Sworn and subscribed to before me this lO16'*.day ofNovember,2018


                                                           Vs/
                                             John F. Anderson
                                             WMMPlPSi&erson
                                              United States Magistrate Judge




                                                 10
